DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 1/18/2022 have been received and entered into the case. Claim 2 has been canceled. Claims 1 and 3-10 are pending, Claims 4-5 have been withdrawn, and Claims 1, 3 and 6-10 have been considered on the merits, insofar as they read on the elected species of the APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum and a gastrointestinal disorder caused by alcohol. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted viability statement.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments – Claim 2 has been canceled.
Rejections of Claim 2 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 2 has been canceled.
Rejections of Claim 2 under nonstatutory double patenting are withdrawn in view of applicant’s amendments – Claim 2 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack et al (US 2014/0106435 A1; 4/17/2014) in view of Bode et al (Alcohol Health Res World. 1997. 21;(1):76–83.).
The instant claims recite a method for preventing, improving, or treating gastrointestinal disorders comprising administering APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum to a subject in need of preventing, improving, or treating gastrointestinal disorders, wherein the gastrointestinal disorders is gastric disorder caused by alcohol.
Kwack teaches a pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P, para 0031), wherein the pharmaceutical composition may be used for preventing or treating intestinal disorder (para 0028). Active ingredient of the pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological 

Although Kwack does not explicitly teach administering Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject, however Kwack does teach the pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for preventing or treating intestinal disorder. Kwack also teaches foods containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be freely taken to adults or infants (para 0080). Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject, since Kwack discloses that foods containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be freely taken to adults or infants, and that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for preventing or treating intestinal disorder. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject with a reasonable expectation of success.

Kwack does not teach the gastrointestinal disorders is caused by alcohol / ethanol (claims 1 and 3).
Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for preventing or treating intestinal disorder such as diarrhea (para 0028). Bode teaches alcohol (ethanol, drinking alcohol) causes gastrointestinal disorders, e.g., alcohol may impair the muscle movement in the small and large intestines, contributing to the diarrhea frequently observed in alcoholics (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prevent or treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), since Bode discloses that alcohol causes gastrointestinal disorders, and Kwack discloses that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used to prevent or treat intestinal disorder. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to prevent or treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) with a reasonable expectation of success.

Kwack does not teach the claimed daily dosage (claim 6) as well as the claimed weight (claim 7).
However, Kwack does teach Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) is an active ingredient, and active ingredient of a pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological condition, administration route and 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize daily dosage of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) as well as the weight of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) in a composition to achieve a desired medical outcome, as evidenced by Kwack. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize daily dosage of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) as well as the weight of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), with a reasonable expectation for successfully obtaining a pharmaceutical composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 3 and 6-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No 9,675,650 B2 (referred to as the ‘650 patent) in view of Kwack et al (US 2014/0106435 A1; 4/17/2014) and Bode et al (Alcohol Health Res World. 1997. 21;(1):76–83.).
Claim 1 of the ‘650 patent recites a method for removing keratinous skin material comprising administering an effective amount of one or more Lactobacillus plantarum strains or a culture thereof as the active ingredient to a subject, wherein the Lactobacillus plantarum comprises Lactobacillus plantarum APsulloc 331261 (Accession No.: KCCM11179P).

‘650 patent does not teach the claimed gastrointestinal disorder (claims 1 and 3).
Kwack teaches a pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P, para 0031), wherein the pharmaceutical composition may be used for preventing or treating intestinal disorder (para 0028). Active ingredient of the pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological condition, administration route and the judgement of a prescriber. Determination of the dose considering these factors is within the level of those skilled in the art, e.g., the daily dose may be 0.1 mg/kg/day to 5000 mg/kg/day (para 0030). The pharmaceutical composition may be administered orally, and formulations for oral administration include powder (para 0029). In addition, Bode teaches alcohol (ethanol, drinking alcohol) causes gastrointestinal disorders, e.g., 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prevent or treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), since Bode discloses that alcohol causes gastrointestinal disorders, the ‘650 patent discloses administering Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), and Kwack discloses that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used to prevent or treat intestinal disorder. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to prevent or treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) with a reasonable expectation of success.

Response to Arguments
Applicant argues that Kwack is directed to newly discovered L. plantarum strains and their cultures, and tested their suitability to be used as food or medicine by evaluating the strains’ resistance to gastric acid and bile acid for purpose of stable delivery to intestine, that Kwack discloses protective activity of L. plantarum APsulloc 331261 (accession number: KCCM11179P) against illness (e.g., diarrhea)-causing bacteria, that Kwack is silent on gastric bleeding or gastric tissue damage, or L. plantarum APsulloc 331261’s protective action against gastric bleeding or gastric tissue damage caused by alcohol consumption, and that Bode merely discloses alcohol as a cause of gastrointestinal diseases, and does not provide any motivation to Lactobacillus plantarum strains as an active ingredient for treating alcohol-caused gastrointestinal diseases.
These arguments are not found persuasive because rejected claims do not require the subject to have gastrointestinal disorders. Rejected claims recite “preventing”, a term which includes subjects having gastrointestinal disorders and those who do not have gastrointestinal disorders. The only active method step of the rejected claims is administering L. plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject. Kwack does teach a pharmaceutical composition comprising L. plantarum APsulloc 331261 (accession number: KCCM11179P) used for preventing or treating intestinal disorder (para 0028), wherein the pharmaceutical composition is administered orally (para 0029).

Applicant argues that the present inventors surprisingly found that L. plantrum APsulloc 331261 had excellent effect of alleviating inflammation induced by alcohol consumption, compared to the strain (L. plantarum 299V) belonging to the same species, which was not predicted or expected from Kwack or Bode.
These arguments are not found persuasive because applicant’s arguments regarding surprising results are not commensurate in scope of rejected claims, since rejected claims do not require the subject to have gastrointestinal disorders caused by alcohol / ethanol.

Applicant argues that U.S. Patent No. 9,675,650 is directed to a method for removing keratinous skin material, whereas instant claim 1 and dependent are drawn to a method for preventing, improving, or treating gastrointestinal disorders.
These arguments are not found persuasive because rejected claims do not require the subject to have gastrointestinal disorders. The only active method step of the rejected claims is L. plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject. U.S. Patent No. 9,675,650 does teach administering L. plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651